DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  Claims 1-20 are directed to a method and non-transitory computer readable medium.  As such, the claimed invention falls into the broad categories of invention.  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. at 309.
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “In various embodiments the present specification provides players of a video game conditional access to a set of predefined in-game virtual items that may enhance the player’s gameplay experience. In an embodiment, a first player possessing a virtual item may make said item conditionally accessible to a second player, wherein the conditional accessibility is determined based on at least one predefined condition” (p. 7).  Representative claim 1 recites the following (with emphasis):
1. A method for providing conditional access to a virtual gaming item that is allocated to a first player of a video game, wherein the video game is provided by a computer system comprising at least one server having a processor and configured to host a plurality of concurrently executing different instances of video game applications, host a plurality of client devices associated with remotely located players wherein the at least one server is in communication with the plurality of remotely located client devices over a multiplayer video game network, and perform a series of programmatic steps designed to generate electronic user interfaces that present a plurality of scenarios for providing conditional access to the virtual gaming item to a second player of the video game, the method comprising:
within the at least one server, generating data indicative of at least one graphical user interface associated with the video game, wherein the graphical user interface is configured to:
prompt at least the first player to provide, to the second player, conditional access to at least the virtual gaming item that is allocated to the first player; receive from the first player a consent to provide conditional access to the virtual gaming item to the second player; and
prompt the first player to input one or more attributes of the virtual gaming item, wherein the one or more attributes define one or more conditions for accessing the virtual gaming item by the second player and wherein the one or more attributes are at least indicative of one or more predefined periods of time for which the virtual gaming item is conditionally accessible;
within the at least one server, receiving from each of the plurality of client devices data generated by an execution of the video game;
within the at least one server monitoring the received data to determine if the one or more conditions input by the first player for accessing the virtual gaming item by the second player are met by the second player;
within the at least one server, based on data generated by the execution of the video game and representative of the one or more conditions being met by the second player, at least temporarily providing access to the virtual gaming item to the second player within the video game and at least temporarily denying access to virtual gaming item to the first player within the video game, wherein access to the virtual gaming item to the second player is defined by the one or more conditions for accessibility input by the first player; and
within the at least one server, after the one or more predefined periods of time elapses, providing access to the virtual gaming item to the first player within the video game and denying access to the second player within the video game.

The underlined portions of claim 1 generally encompass the abstract idea, with substantially identical features in claim 11.  The abstract idea may be summarized as allowing a first player to rent or sell a virtual item to a second player.
Claims 2-10 and 12-20 further define the abstract idea by describing the virtual item availability or defining certain requirements or conditions for the renting or selling of the virtual item (e.g., setting certain time limits for the period of rental, notifying one or more players of the availability of the virtual item, providing a description of the virtual item, charging a virtual value price for the transaction, ensuring that a sufficient number of virtual items are available, etc.).  
Under prong 1, the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity.  The invention encompasses human players entering into a rental or purchase agreement for certain virtual items.  Renting and purchasing of items of value is a fundamental economic concept long prevalent in human civilization.  Moreover, the abstract idea of setting out rules for a transaction and entering into a transaction is a mental activity which could be accomplished using pen and paper or simply in the minds of the human players.       
Under prong 2, the instant claims do not integrate the abstract idea into a practical application.  While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways. Similarly, the abstract idea does not improve the functioning of these physical elements. There is no indication of any particular computer system or format for the data structures employed by the claimed invention, and hence there is also no indication of the claimed invention improving the functioning of the computer system.  Instead, the claims merely present an environment in which the abstract idea is to be applied.  That environment is an online game hosted by a game server for a plurality of networked client devices.  Neither the server, client devices, nor communication network is described with any specificity.  Though a graphical user interface (GUI) is present, such GUI is not described with any specificity of how it operates.  Indeed, the GUI is described in generic terms of allowing the players to view output information or used for prompting players to enter information.  But for the abstract idea, the GUI would be indistinguishable from any generic GUI.
The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine, (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception.  See MPEP §§ 2106.05(a)-(c), (e)-(h).  Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements other than the abstract idea per se amount(s) to no more than: a server having a processor which hosts video game applications for a plurality of client devices communicating over a network, where each computer system or video game system has a graphical user interface and a computer readable medium programmed to perform the abstract idea.  It is noted that while the at least one server is claimed as “generating data indicative of at least one graphical user interface,” it does not appear that the server is actually generating the graphical user interface itself, but rather providing the data which will be used by the respective player devices to present the graphical user interfaces.  Applicant explains this feature in the Remarks (see “Claim Amendments” at p. 9) received 7/28/2022 as being supported by Fig. 4B and paragraphs 71 and 72 of the published application.  Such citations refer to the GUI presented to players and do not provide any specifics on the server’s involvement in presenting the GUI.
These elements amount to generic, well-understood and conventional computer components.  Each of the claimed computer functions is well-understood, routine, conventional activity previously known to the industry and/or constitutes extra-solution activity.  Such functions include receiving using inputs, executing instructions via a processor using data structures, and communicating data over a network.  As demonstrated by Berkheimer v. HP, such computer functions cannot save an otherwise ineligible claim under §101.  In short, each step does no more than require a generic computer to perform generic computer functions.
The specification contemplates a variety of well-understood, routine, and conventional computer systems to carry out the invention.  “The system 100 comprises a client-server architecture, where one or more game servers 105 are in communication with one or more remotely located client devices 110 over a network 115. Users may access the system 100 via the client devices 110 that may include, but not be limited to, personal or desktop computers, laptops, Netbooks, handheld devices such as smartphones, tablets, and PDAs, gaming consoles and/or any other computing platform known to persons of ordinary skill in the art” (p. 9).  This demonstrates there is no particularity in the computer systems used in the claims.
Furthermore, there is no particularity to the types of games used in the invention.  Indeed, page 10 of the written description contemplates the use of substantially every type of game imaginable:
The video game may be from any video game genre. Video game genres include 1) action games, such as platform, shooter, fighting, stealth, survival, and rhythm games, 2) action-adventure games, such as survival horror or metroidvania games, 3) adventure games, such as text, graphic, visual, interactive or real-time 3D adventures, 4) role-playing games, such as action RPG, MMORPG, Roguelikes, tactical RPG, sandbox RPG, first-person party-based RPG, cultural differences, choices, or fantasy games, 5) simulation games, construction and management simulation, life simulation, or vehicle simulation games, 6) strategy games, such as 4X, artillery, real-time strategy, real-time tactics, multiplayer online battle arena, tower defense, turn based strategy, turn based tactics, wargame, or grand strategy games, 7) sports games, such as racing, competitive, basketball, football, baseball, soccer, hockey, or sports-based fighting, or 8) the following other genres: MMO, casual, party, programming, logic, trivia, board, card, advergame, art, or educational. 

Finally, the server system is described in highly generic terms.  The specification states that the “one or more game servers 105 can be any computing device having one or more processors and one or more computer-readable storage media such as RAM, hard disk or any other optical or magnetic media” (p. 10).  The one or more game servers “may be implemented by a cloud of computing platforms operating together as game servers” and in some embodiments “a game server is another home console, a personal computer device, such as a laptop or tablet PC, or a dedicated server” (p. 10).
The limitations of graphical user interfaces are well-understood, routine and conventional in the art of video gaming.  Indeed, the term “video game” implies a graphical user interface.  To this end, the Examiner does not find that additional citation is necessary under Berkheimer.  However, in an effort to expedite prosecution, the Examiner notes that Activision Blizzard’s World of Warcraft MMORPG online game, first released as a Blizzard title in 2004, is an example of such a video game having a trading interface and the ability to select certain virtual items for trading between players, potentially in exchange for virtual currency, and potentially subject to certain timing requirements using an auction house as an intermediary. 
Applicant appears to have anticipated that the claimed invention would be considered an abstract idea based on the portion of the specification addressing such on page 9.  “To the extent the claimed inventions are still considered to be ‘abstract’ in nature, it should be appreciated that each of the claim limitations, when viewed as an ordered combination, amount to significantly more than just an abstract idea or concept” (p. 9).  It is highly unusual to find what appears to be a preemptive response to arguments inside of a written description.  The basis for this argument seems to rely solely upon the number of video game streaming applications (stated to be 10 to 100,000,000) provided by a “specialized computer system.”  It is difficult to understand how this scope of streaming has any tie to the instant claims because they do not recite any streaming applications or specialized computer systems.  Even if they did, the necessity of a specialized system is dramatically undercut by the other teachings of the specification addressed herein which state that no particular server is required at all.  Even if the claims did encompass an enormous number of users, this would have little effect on the abstract idea itself, and such systems are now conventional in the art of massively multiplayer online games.
Considered as an ordered combination, only generic computer components are present (e.g., computing systems, user interfaces, network, data structures, and storage).  Viewed as a whole, the claims simply encompass the concept of renting or purchasing virtual items on a generic computer network.  The method claims do not, for example, purport to improve the functioning of the computer itself.  Nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  Under relevant court precedents, that is not enough to transform an abstract idea into a patent-eligible invention.
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.  
Applicant addresses the grounds of rejection under §101 on pages 9-15 of the Remarks section.  Applicant notes that the instant claim amendments are directed to a graphical user interface (GUI) associated with the video game and used to facilitate the claimed access to virtual gaming items.  At the outset, the Examiner notes that the term “video game” implies the presence of a graphical user interface (GUI) since it is game played via a video display used by a player as an interface with the game.  Indeed, GUIs are ubiquitous not only in modern video games but also in modern computing devices.
In supporting the position that the GUI features might be found patent eligible, Applicant first refers to the district court decision “Trading Techs. Int’l, Inc. v. CQG, Inc., No. 05-cv-4811 (N.D. Ill. Jan. 18, 2017) [sic]”, which Applicant asserts the court held that claims were not directed to an abstract idea but rather to the associated functionality of the GUI and provided a level of concreteness such that the patent claimed more than abstract ideas.  The Examiner notes that district court decisions are not binding on the USPTO.  Applicant may have intended to discuss the appeal of the district court decision at the Court of Appeals for the Federal Circuit.  That decision is Trading Techs. Intl, Inc. v. CQG, Inc. (non-precedential) (2017).  There, the Federal Circuit noted that the claims of the patents at issue “explain problems that arise when a trader attempts to enter an order at a particular price, but misses the price because the market moved before the order was entered and executed. It also sometimes occurred that trades were executed at different prices than intended, due to rapid market movement. This is the problem to which these patents are directed” (Id. at 3).
In affirming the district court’s finding of eligibility, the Federal Circuit confirmed that the patents at issue “solve problems of prior graphical user interface devices…in the context of computerized trading[] related to speed, accuracy and usability” such that the “patents are directed to improvements in existing graphical user interface devices that have no ‘pre-electronic trading analog,’ and recite more than ‘setting, displaying, and selecting’ data or information that is visible on the [graphical user interface] device” (Id. at 6, quoting the district court).  In essence, the court determined that the claims at issue solved a specific problem not in stock trading, which had long existed, but in the specific lack of necessary “speed, accuracy and usability” for fast-paced online trading which the inventors determined has potential for “trades were executed at different prices than intended, due to rapid market movement.”  
It is evident from the Trading Techs. decision that mere online stock trading is not the basis for eligibility of the claims.  The inventors of those patents did not seek to capture the transition between traditional trading in the real-world marketplace and trading online.  Instead, they looked to prior art systems for online trading, realized certain technical problems inherent to online trading, and sought to patent technological solutions to those problems.  The instant claims possess none of the characteristic elements of the Trading Techs. decision.  There is no particular interface described in the claimed invention, nor in the instant specification.  The disclosed invention does not assert to solve any technical problem in the realm of trading.  Instead, and in clear contrast to Trading Techs., the instant invention seeks to capture the entirety of the concept of trading items in the virtual game world.  The instant claims provide a GUI to accept inputs of players to either provide or receive certain virtual items.  There are not, for instance, any safeguards to prevent a player from accidentally trading an item for the wrong price due to the market moving too quickly.  Instead, the claimed GUIs merely ask which virtual items are available for trading and what conditions exist for accessing them, which the inventor contemplates to be a duration for the period of time that the item is available for trade and an amount of value required to be paid.  As has been noted in previous Office actions, this is comparable to foundational economic practices of selling or renting items of value.  Based on the above, the instant claims are not comparable to the claims at issue in Trading Techs.
Applicant’s statements on pages 10-11 regarding DDR Holdings, LLC v. Hotels.com are not persuasive.  The purpose of the court invoking the DDR decision is in noting that the claims were necessarily rooted in computer technology that overcome a problem specifically arising in the realm of computer networks.  This is comparable to the discussion of the Trading Techs. claims, which were not solving longstanding problems in trading, but rather technical problems caused by the computer environment of online trading.  That fact pattern was also central to the DDR decision, which found there was no real-world analog for a website losing traffic due to an embedded weblink (i.e., a person shopping in one brick-and-mortar store could not be instantaneously transported to another store).  Hence, the technical problem was caused by the computer environment and not the longstanding system of commerce.  For the same reasons discussed above, the instant claims are also not comparable to DDR because they do not solve any technical problem.
Turning to pages 11-12 of the Remarks, Applicant compares the claims to Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc.  The claims at issue in Core Wireless addressed computing devices, which were generally computers and cell phones, being able to access directly an application summary when the application had not been launched.  The court noted that the claims disclose an improved user interface for electronic devices, “particularly those with small screens” which “tend to need data and functionality divided into many layers or views” which could “seem slow, complex and difficult to learn, particularly to novice users” (Id. at 9-10).  Like the Trading Techs. decision above, the claims in Core Wireless address specific technical problems in graphical user interfaces, which the instant claims do not do.  There is no indication that the instant invention seeks to solve problems particular to small screen devices, such as cell phones or portable computers.  There is also no indication that the instant invention provides any particular menu structure.  As such, the Core Wireless decision is not pertinent to the instant claims.
Applicant’s only asserted improvements relate to accessing “certain virtual gaming items, which may be otherwise difficult/impossible to obtain for a player (either due to their limited availability or because the process of obtaining said items requires a high level of skill in game-play) [which] may improve the player’s interest/experience in the video game tremendously” (Remarks, p. 11).  However, none of these asserted benefits are of a technical nature, nor are they solved by any aspect particular to a graphical user interface.  Items that are difficult or impossible to obtain are simply a consequence of the game rules.  Similarly, the player’s skill at playing a game is not a technical issue in this context, but rather a consequence of his ability to play the game according to the rules.  There is not a technical challenge solved by the instant invention that would make the player better at the game.  For instance, there is no clear deficiency in the prior art GUIs that would have caused the player difficulty that is solved by the claimed GUI.  Instead, the current invention simply allows players to trade items that may provide some advantage in the game.  This could be considered a game rule in itself, similar to game rules that allow a player to trade cards with another player to gain a specific advantage.  Even if the items are considered separately from rules, they are still items of value due to the rules of the game, and they are able to be bought/sold or rented in exchange for some other item of value.  The inventive concept here is clearly the abstract idea itself.  Any benefit that might flow from the claimed GUI is merely the enablement of the abstract idea on a computer network.
The Examiner notes that the Berkheimer decision was already cited in the previous grounds of rejection.  The decision recognizes that well-understood, routine, and conventional computer elements do not require separate citation (see also Alice Corp. v. CLS Bank).  Further still, the instant specification already acknowledged (as was fully discussed in the previous grounds of rejection) that the clients, host computer, and associated processors may be generic computers (such as desktop computers) and the network may be the ubiquitous Internet.  In accordance with the instant amendments, the grounds of rejection also make clear that all modern video games require a graphical user interface (GUI).  The Examiner has therefore met the burden of factual inquiry under the Berkheimer Memo. 
On pages 13-14 of the Remarks, Applicant attempts to compare the instant claims to those of McRO, Inc. v. Bandai Namco Games America, Inc.  The key finding in McRO was that the claimed invention automated the process of animation in a way that 1) was different from simply automating the process used by humans and 2) was done in a way that would be objective and repeatable (in contrast to the human-driven process which was subjective).  The court went to great lengths to emphasize that the claims did not merely automate the existing processes used in the art.  These distinctions are not found in the instant claims.  The process of renting or selling an item is not materially different in the claimed invention when compared to the real-world process.  It is not disputed that the items are virtual and that the negotiation of trade is performed online.  However, the parties still describe the item they wish to sell/buy or rent and they still define the terms of the transaction (in terms of time and/or currency).  In other words, the abstract idea of buying, selling, or renting is still intact, but it is simply applied in a particular technological environment (i.e., an online videogame).  This does not comport with the specific findings of McRO v. Bandai, which relate to methods of automating the time-consuming process of manual animation.  
Finally, on pages 14-15, Applicant compares the instant claims to both DDR Holdings and BASCOM Global Internet Svcs., Inc.v. AT&T Mobility LLC.  The arguments related to DDR Holdings are unpersuasive for the reasons discussed hereinabove with respect to DDR Holdings and Trading Techs.  Applicant’s discussion of BASCOM in the context of “generating and dynamically modifying a tangible, virtual map in a video game” does not appear to be germane to this application.  Given that BASCOM deals with filtering out inappropriate webpages from a controlled Internet web browser, it is not clear what relevance the decision would have to the instant invention, which does not filter out any Internet traffic.
In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715